Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 1 of 15

3UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

LAMAR JACKSON, an Individual, CASE NO:

Plaintiff,
vs.
AMAZON.COM, INC.
AND AMAZON.COM SERVICES, INC.

Defendants:
/

 

PLAINTIFF, LAMAR JACKSON’S COMPLAINT

 

Plaintiff, Lamar Jackson, an individual, (““Jackson” or “Plaintiff”’), by counsel, hereby
brings this Complaint for Infringement of His Right to Publicity, and other causes of action,
against Amazon.com, Inc., (“Amazon”) and Amazon.com Services, Inc. (“Services”),

(collectively known as “Defendants’’) and states as follows:

NATURE OF THE ACTION
1. This is a civil action by Plaintiff Jackson for: (1) unauthorized violations of
Jackson’s right of publicity under Florida Statute 540.08, et seg.; (1) false advertising and
endorsement in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (iii)
deceptive and unfair trade practices under Fla. Stat.§ 501. 201, et.seq.; and (iv) violations of
Jackson’s common law right of publicity. These causes of action arise from Defendants’
deliberate and unauthorized use of Jackson’s name, nicknames, image and persona in

connection with the false advertising and endorsement of unlicensed and infringing articles

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER + 5856 CORAL RIDGE DRIVE, SUITE 201 « CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 » FAX 954-340-2210

1
Case 0:20-cv-60627-RKA Document1 Entered on FLSD Docket 03/25/2020 Page 2 of 15

of clothing using the names and slogans the public readily associates with Jackson
including: “Lamarvelous,” “Action Jackson” and “Not Bad for a Running Back,” (the
“Infringing Items’’). The Infringing Items are being directly advertised, marketed, promoted
and sold by Defendants through false and misleading advertising, by means of their
unauthorized use of Jackson’s first and surnames, slogans, nicknames, likeness and image,
to market and advertise the items as if Jackson endorses and/or is the source of origin and
designation of the Infringing Items. Defendants deliberately attempt to confuse and deceive
the public that the Infringing Items are affiliated or approved as. part of Jackson’s brand
to commercially exploit Jackson’s celebrity and notoriety for significant profit, when, in
fact, they haveno consent or license by Jackson or the National Football League (the “NFL”)
to use Jackson’s publicity rights.

2. Although Defendants have received continuous and significant negative
publicity for their facilitation of widespread infringement of intellectual property rights held
by third parties in the Amazon Marketplace, the sales at issue in this matter, the Infringing
Items, are not merely third party sales that are facilitated by Amazon in the Amazon
Marketplace, rather the sales at issue are infringing items of clothing which Defendants
themselves falsely promote and advertise and expressly designate as “ships from and sold
by Amazon.com.” Despite Jackson’s and other brand owners’ extensive lobbying to
Defendants to respect and protect their intellectual property rights, including the notoriety
and reputation of their brands, Defendants have not only refused to take reasonable steps
to police intellectual property infringement, through their deceptive and misleading
advertising , Defendants themselves are pirating Jackson’s right to publicity, by failing to

source their *ships from and sold by Amazon.com” items only from those authorized

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 * 954-340-2200 » FAX 954-340-2210

2
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 3 of 15

manufacturers, wholesalers and retailers who have obtained licenses, consent, or permission
from Jackson or the NFL to manufacture, advertise and sell these products.

3. In spite of their deceptive perception, Defendants are not connected to or
affiliated with Jackson in any way, nor do they have permission from Jackson or the NFL to
use Jackson’s image, slogans, or likeness. In fact, Defendants are blatantly exploiting
Jackson’s fame for their own commercial gain, intending to confuse and deceive the public
by creating a false designation and connection to Jackson to sell their goods by, among other
things, referencing his famous uniform number 8, his athletic ability as Baltimore’s
quarterback, Action ] ackson and Not Bad fora Running Back, all of which are elements and
slogans from his persona as a dual-threat quarterback, when no such relationship exist.

4. Atno time did Jackson or the NFL license or grant permission to Defendants
to use his name, likeliness, persona, or fame to advertise, promote and sell the Infringing
Products. In fact, Jackson has requested that Defendants, through their own self-imposed
policies and procedures, remove and stop selling the hitsapiig Items being promoted and
sold directly on the Amazon Marketplace. However, in spite of Plaintiff's request, and
knowledge of the false designation of origin of the Infringing Items, Defendants refuse to do
so and continue with their deceptive and misleading promotion and advertisement for profit
from sale of these items.

5. As aresult of Defendants’ false advertising, false designation of origin, and
infringing activity, Plaintiff seeks permanent injunctive relief preventing Defendants from
their false advertising and sales of the Infringing Items ,recovery of actual damages,
disgorgement o f Defendants’ profits, statutory damages, punitive damages, treble damages

under 15 U.S.C.§ 1117 (b), attorney’s fees and costs under Florida Statute § 540.08, et. seq

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 + FAX 954-340-2210

3
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 4 of 15

and Fla.Stat.§ 501.201, et. seg, together with such other and further relief as the Court

deems just and proper.

THE PARTIES
6. Plaintiff Jackson is a resident of the State of Florida residing in Broward
County, Florida.
7, Defendant Amazon is a corporation existing under the laws of Delaware

with its principle place of business.at 410 Terry Avenue North, Seattle ,Washington 98109.

8. Defendant Services is a corporation existing under the laws of Washington
with its principle place of business in Seattle ,Washington.

JURISDICTION AND VENUE

9. This action arises out of Defendants’ false advertising, endorsement and
designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C §1125(a)
et.seq.,and thus this Court has jurisdiction over the subject matter pursuant to 28 U.S.C. §
1331 and 15. U.S.C. § 1121. This Court has supplemental jurisdiction over the related state
law claims pursuant to 28 U.S.C. § 1367(a) because these claims form part of the same case
or controversy.

10. This Court has personal jurisdiction over Defendants because they advertise,
market, distribute and/or sell the Infringing Items and other products throughout the United

- States on the Amazon Marketplace, including to customers within this judicial district.

11. | Venue is proper in this district pursuant to 28 U.S.C. § 1391 because
Defendants conduct, transact, and /or solicit business in this judicial district, such that their
contacts with this district subject them to personal jurisdiction with veabact to this action and,

upon information and belief, a substantial part of the events or omissions giving rise to

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 » CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 + FAX 954-340-2210

4
Case 0:20-cv-60627-RKA Document1 Entered on FLSD Docket 03/25/2020 Page 5 of 15

Jackson’s claims, specifically Defendants’ false advertising and infringements on Jackson’s
right to publicity, have occurred, and continue to occur in this judicial district, causing
damage to Jackson in this judicial district in which Jackson also resides.
BACKGOUND
Jackson’s Publicity Rights

12. Based upon his unparalleled work ethic and unique football talents, Jackson’s
persona, including his name, image, and likeness have become synonymous with excellence
and are invested with substantial goodwill in the eyes of the public. Accordingly, Jackson has
an extremely valuable right to publicity, a right to substantial commercial value, which he
has not agreed to license or transfer to Defendants for any purposes whatsoever. Jackson has
developed and cultivated his name, identity, and persona to create celebrity and universal
recognition. Jackson has become a world-renowned superstar as quarterback uniform
number 8 of the Baltimore Ravens in the NFL. He is widely accepted and known as one of
the best dual-threat quarterbacks ever to play in the NFL setting records in 2019 for the most
rushing yards by a quarterback and at the same time leading the NFL with 36 touchdown
passes. Jackson has the unmatched ability to “run like a running back“ and at the same time
throw touchdown passes with the accuracy and acumen of the elite quarterbacks in the NFL.
Jackson’s unique skill set is universally recognized and has changed the quarterback position
at every level of the game. Throughout his stellar football career, J ackson has accumulated
numerous awards and accolades as one of the most dominant and _ athletic quarterbacks in
College Football and now in the NFL including: (a) his current reign as the 2019 Most
Valuable Player in the NFL; (b) former winner of the Heisman Trophy in 2016 while

attending the University of Louisville; (c)winner of the Maxwell and Walter Camp Awards

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 + FAX 954-340-2210

5
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 6 of 15 >

in 2016; and (d) selection as a unanimous All-American as a sophomore at University of
Louisville in 2016. Jackson’s name, image, and likeliness have made him one of the young
superstars being promoted as one of the true faces of the NFL. Jackson’s notoriety and
stardom are undeniable and his brand and right to publicity is “off the charts” having
significant and rising commercial value. Asa result of Jackson’s athletic ability and humble
demeanor, he has earned household name recognition as a bona fide NFL Superstar and the
best all around athlete in the NFL.

13... Jackson has protected his exclusive and innovative brand and his right to
publicity as an NFL Superstar by creating and selling his own line of clothing based upon his
name, nicknames, slogans and publicity rights that are associated with his brand. Defendants
have engaged in false advertising and designation of origin and unfair trade competition by
their deceptive and misleading promotion and sale of the Infringing Items which
commercially exploit and infringe upon Jackson’s publicity rights proximately resulting in
significant damage to Jackson and his clothing line business.

-Amazon’s Business Model and Infringing Conduct.

14. Upon information and believe, Amazon is the world’s largest internet-
based retailer by total sales and market capitalization, with revenues of $232.9 billion in
2018. Through the Amazon Marketplace, Defendants sell products worldwide, including in
all 50 states. Defendants offer more than 350 million products to consumers, of which
Amazon directly sells in excess of 12 million products.

15... Amazon offers a marketplace platform for over two million manufacturers,
wholesalers and retailers, as well as other third party sellers worldwide to import, export,

advertise, distribute, offer for sale, sell, and ship their wholesale and retail products. In more

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 » FAX 954-340-2210

6
Case 0:20-cv-60627-RKA Document1 Entered on FLSD Docket 03/25/2020 Page 7 of 15 —

than 100 countries, Amazon also offers third party sellers its “Fulfillment by Amazon”
service, which allows third party sellers to store their products in fulfillment centers for
shipment to Amazon customers.

16. Amazon also develops, advertises, distributes, offers for sale, sells and ships
products, such as the Infringing Items, designated in their product listing as “ships from and
sold by Amazon.com.” These “ships from and sold by Amazon.com” products are listed by
Amazon on a product detail page, where a customers may find out information about the
products offered for sale on the Amazon Marketplace. The product detail page includes,
among other things, an image of the product, a price, promotion information and details, a
description of the product, customer reviews, ordering options and a designation of the
individual or company selling and shipping the product (which, in the case of “ships from
and sold by Amazon.com” is Amazon.)

17... Amazon continues its false advertising and false endorsement campaign
through deceptive advertising which intentionally misleads the public to believing that the
Infringing Items are endorsed by Jackson by commercially exploiting Jackson’s names,
nicknames, slogans, persona, likeness and image to sell and promote the items. Amazon
specifically designates the Infringing Items as “ ships from and sold by Amazon.com”. In
fact, Amazon offers at least the following Infringing Items on its website:

a. ”*LAMARVELOUS Vintage Baltimore Football QB Jackson MVP T-Shirt,”

product # 11130 in Girls’ Novelty T-Shirts, product # 22732 in Women’s
Novelty T-Shirts and product # 10455 in Boys’ Novelty T-Shirts. The product
description indicates, “LAMARVELOUS Baltimore Maryland QB #8 Action

Jackson Football Fans Vintage Design, The dynamic QB and future MVP is

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER + 5850 CORAL RIDGE DRIVE, SUITE 201 » CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 » FAX 954-340-2210

7
Case 0:20-cv-60627-RKA Document1 Entered on FLSD Docket 03/25/2020 Page 8 of 15

in his own class of marvelous. Perfect for the next football game tailgate in

b. “Action JACKSON Baltimore Maryland QB # 8 Action Jackson Football
Fans T-Shirt,” product # 27569 in Girls’ Novelty T-Shirts, product # 54794
in Women’s Novelty T-Shirts and product # 25810. in Boys’ Novelty T-
Shirts. The product description indicates, “Baltimore Maryland QB # 8
Action Jackson Football Fans Design. Perfect for the next tailgate in
Baltimore!...”

c. “ACTION JACKSON Football QB # 8 Fan Baltimore Maryland Action
Jackson Pullover Hoodie,” product # 33557 in Men’s Novelty Hoodies and
product # 20648 in Women’s Novelty Hoodies. The product description
indicates, “For the Men, Women.and Kids who love action Jackson-...”

d. ‘NOT BAD FOR A RUNNING BACK—Not Bad for a Running Back
Sarcastic Baltimore Jackson Pullover Hoodie,” product # 10540 in Men’s
Novelty Hoodies and product # 6287 in Women’s Novelty Hoodies, The
product description indicates, “Not Bad for a Running Back Baltimore
Maryland QB #8 Jackson Football Fans Sarcastic Design. The dynamic QB
and ultimate cheat code is in his own class of football...perfect for Baltimore
football fans that.bleed purple & black.Many criticized Jackson but 8 is
proving the doubters wrong....”

e. ‘NOT BAD FOR A RUNNING BACK—Not Bad for a Running Back
Premium T-Shirt,” product # 172680 in Men’s Novelty T-Shirts, product #

508362 in Men’s Shop and product # 130919 in Women’s Novelty T-Shirts.

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 » CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 « FAX 954-340-2210

8
Case 0:20-cv-60627-RKA Document1 Entered on FLSD Docket 03/25/2020 Page 9 of 15

The product description indicates, “Support your favorite team and favorite
player with this Not Bad For A Running Back Item. Show anyone who
doubts your abilities that they are wrong...Click on Baltimore Stand Up for
more colors and options...”

18. Screenshots of the product detail pages through which Defendants falsely
advertise and sell the Infringing Items are attached as Composite Exhibit “A” and are
incorporated by reference herein.

19... The Infringing Items have various characteristics which are deceptively
misleading and confusing to the public as to their origin as they are advertised, promoted and
sold by Defendants referencing and taking full advantage of Jackson’s notoriety and publicity
by giving the false appearance that they are somehow associated with, endorsed by or
originating from Jackson as they contain, reference and promote the items with direct and
indirect reference to Jackson’s persona, number 8, name, image and likeness, including his
name "Jackson", his nicknames "Action Jackson” and “Lamarvelous" and his slogan and
dual-threat persona, "Not Bad For A Running Back..”

20. Defendants’ sale of the Infringing Items has caused and continues to cause
significant damage to Plaintiff. For example, sales of the Infringing Items have resulted in
decreased sales of similar items by Jackson on his own on-line store, allowed Defendants to
pirate Jackson’s brand and use his name, likeness, image and persona for commercial gain
without permission, consent or a license to do so by Jackson or the NFL and without
compensating Jackson for the right to advertise, promote and sell the Infringing Items taking

full advantage of Jackson’s stardom and notoriety.

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 + CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 * FAX 954-340-2210

9
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 10 of 15

21. Asa result ofDefendants’ unlawful infringing activities, Jackson has suffered
irreparable harm, and unless this Court enjoins Defendants from their false advertising
campaign and infringement on Jackson’s publicity rights, will continue to suffer irreparable

harm for which there is no adequate remedy at law.

COUNT I- VIOLATION OF RIGHT TO PUBLICITY UNDER FLA.STAT §
540.08 BY ALL DEFENDANTS

22. Plaintiff repeats and incorporates paragriphs 1 through 21 as if set forth
at length herein.

23. Defendants, without the express written or oral consent by the NFL, Jackson,
his agents or representatives, publicly used and continue to use for commercial and
advertising purposes Jackson’s name, likeness, slogans, and image to sell the Infringing
Items on their website, the Amazon Marketplace.

24. Defendants wrongful acts as alleged herein constitute a violation of Fla. Stat.
§540.08 because Defendants are using and commercially exploiting Plaintiff's right to
publicity, including his names, nicknames, slogan, image, identity, and persona, without
permission to promote, advertise, sell, and ship the Infringing Items.

25. Defendants have earned substantial revenue through their sales of the
Infringing Items due to their unauthorized and unlawful deceptive advertising and
infringement of Plaintiff's right to publicity.

26. Plaintiff will need an accounting of all sales by Defendants of the Infringing
Items as their offending and infringing conduct has harmed Plaintiff and his on-line business

in an amount that will be determined based upon the results of the accounting.

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER + 5850 CORAL RIDGE DRIVE, SUITE 201 « CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 * FAX 954-340-2210

10
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 11 of 15

27. As Plaintiff has repeatedly requested that Defendants remove and stop
advertising, promoting and selling the Infringing Items from their website, the Amazon
Marketplace, and Defendants have refused to do so, Defendants have acted willfully,
maliciously, and oppressively, and with the full knowledge of their adverse effect on Plaintiff
with willful and deliberate disregard for the consequences to Plaintiff. By this reason,
Plaintiff is entitled to recover punitive and exemplary damages from Defendants to be
determined at the time of trial.

COUNT U-VIOLATION OF SECTION 43(a) OF THE LANHAM ACT- FALSE
ADVERTISING AND ENDORSEMENT BY ALL DEFENDANTS
| 28. Plaintiff repeats and incorporates paragraphs | through 27 as if set forth at
length herein.

29. Defendants unauthorized use of Jackson’s publicity rights, including his
nicknames, slogans, and persona for the advertisement, promotion and sales of the Infringing
Items on their website are based upon false and misleading representations or misleading
representations of fact that deceive the public and customers to believe that Jackson has
approved or endorsed Defendants’ goods and services, including the Infringing Items.

30... Defendants unauthorized use of “Action Jackson, Quarterback #8, Baltimore
Quarterback # 8, “Not Bad for A Running Back” and “LaMarvelous” in connection with the
description, advertisement and promotion of sales of the Infringing Items, as well other direct
and indirect references to Jackson in the product description, are false or misleading
representations of fact that. deceptively and falsely imply a connection with and Jackson’s

endorsement of Defendants’ goods and services, including the Infringing Items.

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER + 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 + FAX 954-340-2210

1]
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 12 of 15

31. Defendants’ unauthorized use of Jackson’s identity, names, and likeness in
their description of the Infringing Items;(a) are likely to cause confusion, mistake or
deception as to the connection or association of Defendants with Jackson as to the origin,
sponsorship or approval of the Infringing Items by Jackson in violation of Section 43(a) of
the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); or (b) misrepresent the nature, characteristics,
or qualities of Defendants’ goods, services, or commercial activities in violation of Section
43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

32. . Asadirect and proximate result of the aforementioned acts by Defendants,
Jackson has been damaged and will be damaged, in an ammount subject to. discovery by an
accounting of Defendants sales of the Infringing Items and proof. Plaintiff also seeks a
preliminary and permanent injunction to prohibit Defendants from any further violation of
Plaintiff's privacy rights through false and misleading advertising and endorsement.

COUNT Ill- VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE
PRACTICE ACT

33. Plaintiff repeats and incorporates paragraphs 1 through 27 as if set forth
at length herein.

34. Defendants acts constitute unfair methods of competition and unfair and
deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices
Act, Fla. Stat. §501.201. in that Defendants false advertising and false endorsement in
connection with the advertising, promotion and sale of the Infringing Items is part of
Defendants’ scheme to commercially exploit Jackson’s notoriety and stardom for substantial
gain without compensating him for this unauthorized use of his right to publicity.

35. Defendants’ conduct in violation of the Florida Deceptive and Unfair

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 + CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 + FAX 954-340-2210

12
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 13 of 15

Trade Practices Act was willful and outrageous, perpetrated by evil motive with reckless
indifference to the rights of others.

36.. Asa direct. and proximate result of the aforementioned acts by Defendants,
Jackson has been damaged and will be damaged, in an amount subject to discovery by an

- accounting of Defendants sales of the Infringing Items and proof.

37. As Plaintiff has repeatedly requested that Defendants remove the false and
misleading references to Jackson from their website and stop selling the Infringing Items on
their website, the Amazon Marketplace, and Defendants have refused to do so, Defendants
have acted willfully, maliciously, and oppressively, and with the full knowledge of their
adverse effect on Plaintiff with willful and deliberate disregard for the consequences to
Plaintiff. By ths reason, Plaintiffis entitled to recover punitive and exemplary damages from
Defendants to be determined at the time of trial.

COUNT IV- VIOLATION OF COMMON LAW RIGHT TO PUBLICITY
AGAINST ALL DEFENDANTS

38. Plaintiff repeats and incorporates paragraphs 1 through 27 as if set forth
at length herein.

39. Defendants, without the express written or oral consent by the NFL, Jackson,
his agents or representatives, publicly used for commercial and advertising purposes
Jackson’s name, likeness, slogans, and image to advertise, promote and sell the Infringing
Items on their website, the Amazon Marketplace.

40. Defendants wrongful acts as alleged herein and above constitute a violation
of Jackson’s common law right to publicity because Defendants are commercially exploiting
and using Jackson’s right to publicity, including his names, nicknames, slogan, image,

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 * FAX 954-340-2210

13
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 14 of 15

identity, and persona, without permission to promote, advertise, sell, and ship the Infringing
Items.

41. | The misappropriation of Jackson’s publicity rights was done specifically for
commercial exploitation and gain by the Defendants in that Jackson’s names, likeness,
image, identity, and persona were used and intended to create and enhance Defendants’
pecuniary gain and profit.

42. Plaintiff will need an accounting of all sales by Defendants of the Infringing
Items as their offending conduct has harmed Plaintiff and his on-line business in an amount
that needs to be determined based upon the results of the accounting.

43. _ As Plaintiff has repeatedly requested that Defendants remove from and stop
selling the Infringing Items on their website, the Amazon Marketplace, and Defendants have
refused to do so, Defendants have acted willfully, maliciously, and oppressively, and with
the full knowledge of their adverse effect on Plaintiff with willful and deliberate disregard
for the consequences to Plaintiff. By reason, Plaintiff is entitled to recover punitive and
exemplary damages from Defendants to be determined at the time of trial.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that the Court enter judgment in his favor
and against Defendants, and award the following relief:

A. Requiring that Defendants provide an accounting of all sales by Defendants
of the Infringing Items as their offending conduct has harmed Plaintiff and his on-line
business in an amount that needs to be determined.

B. Entering a preliminary and permanent injunction requiring Defendants to

refrain from any use of Jackson’s identity and publicity rights without prior authorization

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER * 5850 CORAL RIDGE DRIVE, SUITE 201 * CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 « FAX 954-340-2210

14
Case 0:20-cv-60627-RKA Document 1 Entered on FLSD Docket 03/25/2020 Page 15 of 15

from Jackson on Defendants’ website.

C. Entering relief to in Jackson’s favor for damages sustained by Jackson,

including compensatory, actual and treble damages and attorneys’ fees and costs pursuant

to 15 U.S. § 1117.

D. Awarding punitive and exemplary damages from Defendants to be determined

at trial.

E. Awarding such other and further relief as the Court deems proper.

DEMAND FOR JURY TRIAL

Plaintiff, Lamar Jackson hereby demands trial by jury of all issues that are so triable

as a matter or right.

Dated: March 25, 2020.

RITTER CHUSID, LLP

Attorneys for Plaintiff, Lamar Jackson
5850 Coral Ridge Drive, Suite 201
Coral Springs, Florida 33076
Telephone: (954) 340-2200
Facsimile: (954) 340-2210

/s/Mitchel Chusid
Mitchel Chusid, Esq.
Florida Bar No.: 879282
mechusid@ritterchusid.com
Jordan R. Chusid, Esq.
Florida Bar No.: 124638
jchusid@ritterchusid.com

RITTER CHUSID, LLP, ATTORNEYS AT LAW
HERON BAY CORPORATE CENTER + 5850 CORAL RIDGE DRIVE, SUITE 201 +» CORAL SPRINGS, FLORIDA 33076 + 954-340-2200 * FAX 954-340-2210

15
